(The Court made the following order:)
And now to wit this eighth day of December, A. D. 1900, the above and foregoing case stated having been read and argued by counsel, and the same having been duly considered, the Court are of the opinion that the facts set forth in the above case stated are sufficient in law to warrant the presumption that the said ground-rent was legally created and is payable out of the property thereinbefore known and designated as No. 515 French Street, in the City of Wilmington, and, therefore, the Court orders, adjudges and decrees that judgment be given in favor of the plaintiff below respondent for the sum of $229.43.
Chas. B. Lore.